DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the specification filed on 12/30/2020 has introduced a matter that is incorrected, the U.S. Patent No. 10,77,580 is incorrect, and thus it has not been accepted. 
Response to Arguments
Applicant’s arguments with respect to the nonstatutory double patenting rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see Remarks, filed on 12/30/2020, with respect to the 35 U.S.C. 103 rejections of claims 1-12 have been fully considered and are persuasive in view of the amendment filed on 12/30/2020.  The 35 U.S.C. 103 rejections of claims 1-12 have been withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Note that the applicant filling of the continuing application is voluntary and not direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application (continuing application) are drawn to the “same” invention” as the first application or patent.

Claims 1, 3, 4, 6, 7, 9, 10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,778,580 B2 in view of US 2016/0205158 A1 to Lo et al. (hereafter refers as Lo) and further in view of US 2016/0248828 A1 to Kitahara et al. (hereafter refers as Kitahara). 
Regarding claim 1, U.S. Patent No. 10,778,580 B2 claims a method for transmitting a broadcast signal in a digital transmitter (see claim 1), the method comprising:
generating, by a processor, service data of a broadcast service and service signaling information for signaling the service data, the service data including first service components delivered on a Moving Picture Experts Group (MPEG) Media Transport Protocol (MMTP) session or second service components delivered on a Real-Time Object Delivery over Unidirectional Transport (ROUTE) session (see claim 1);
(see claim 1),
wherein the SLT provides for a receiver to encounter a broadcast emission at first (wherein the SLT includes the bootstrap information enabling a receiver to receive the service signaling information and based on the service signaling information, the receiver receives the broadcast service data, thus the SLT is received first, see claims 1 and 7),  
wherein the protocol information included in the SLT relates to the MMTP or the ROUTE (see claim 1),
wherein when the protocol information relates to the MMTP, the bootstrap information includes first destination IP (Internet Protocol) address information and first destination port information (see claim 2);
generating, by the processor, a broadcast signal including the service signaling information, the SLT, and the first or second service components (see claim 1); and
transmitting, by a broadcasting antenna, the generated broadcast signal (see claim 1).
However, U.S. Patent No. 10,778,580 B2 does not explicitly claim wherein when the protocol information relates to the ROUTE, the bootstrap information includes “second destination IP address information, second destination port information and source IP address information”.
Lo teaches when a protocol information relates to the ROUTE (when using an ROUTE as a delivery method, paragraphs [82, 87, 97], provisional 62/101,236, hereafter refers as provisional, paragraphs [71, 74]), the bootstrap information includes second destination IP address information, second destination port information and source IP address information (the description information, i.e. LSID, is sent to a client, see paragraphs [78, 80, 83], provisional, paragraphs [67-69, 75], that comprising a destination IP address information, a destination port information and a source IP address information, see paragraphs [90-91], table 1, provisional, paragraphs [78-79] and table 6A-6C).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of when the protocol information relates to the ROUTE, the bootstrap information includes second destination IP address information, second destination port information and source IP address information as taught by Lo, with the claims of bootstrap information as claimed by U.S. Patent No. 10,778,580 B2, for a purpose of enabling the service data to be delivered over the IP network when the route session is used for delivering (see Lo, paragraphs [24, 89], provisional, paragraphs [59, 78-80]).
However, the U.S. Patent No. 10,778,580 B2 in view of Lo does not explicitly claim wherein the service signaling information includes “USBD (User Service Bundle Description), S-TSID (Service-based Transport Session Instance Description) and DASH MPD (Dynamic Adaptive Streaming over HTTP Media Presentation Description)” in a ROUTE delivery.
Kitahara teaches a method and a digital transmitter for transmitting a broadcast signal, the apparatus (a method for transmitting broadcast signal/wave and a transmission device for perform a method, paragraph [197]) comprising:
(CPU configured to perform the functions of the transmission device, paragraphs [561-562, 565]) configured to:
generate service data of a broadcast service (generates service data of a broadcast service, paragraphs [86, 88]) and service signaling information for signaling the service data (generates service signaling information, i.e. SCS signaling, paragraphs [87, 88]), the service data including second service components delivered on a Real-Time Object Delivery over unidirectional Transport (ROUTE) session (wherein the service data comprising components, wherein the components and the signaling information are both delivered on a real-time object delivery over unidirectional transport (ROUTE) session, paragraphs [88, 143]),
generate a service information including a bootstrap information (generating a service configuration description (SCD), paragraphs [107, 109], including a bootstrap information that specifying information for acquiring the service signaling information, i.e. SCS, paragraphs [110, 113, 144] and Fig. 3-6), 
wherein the service information provides for a receiver to encounter a broadcast emission at first (the SCD is provided to a receiver at first, Fig. 5, step 11, and enabling the receiver to receive the broadcast data, paragraphs [127-128, 135] and Fig. 5, 26),
wherein a protocol information included in the service information relates to the ROUTE session (wherein the ROUTE session is also used for transmitting the service signaling information, paragraphs [88, 108, 113, 180]),
wherein the service signaling information includes USBD (User Service Bundle Description) (the service signaling information/SCS signaling, including an USBD, paragraphs [108, 120]), S-TSID (Service-based Transport Session Instance Description) (and transport session instance description, LSID, for servicing, paragraphs [108, 110, 113, 131]) and DASH MPD (Dynamic Adaptive Streaming over HTTP Media Presentation Description) (and the MPD in DASH transmission, paragraphs [108, 120, 151]) in a ROUTE delivery (in a ROUTE delivery, paragraphs [108, 120, 151]),
wherein when the protocol information related to the ROUTE, the bootstrap information includes second destination address, second destination port information and source IP address information (when the ROUTE session is also used for transmitting the service signaling information, the bootstrap information includes a destination IP address, destination port, and a source IP address, paragraphs [110, 113, 440, 449]),
generate a broadcast signal including the service signaling information, the service information, the second service component (generates a broadcast signal including the service signaling information, the bootstrap information and the second service component, paragraphs [88, 123, 143, 298] and Fig. 6); and
a broadcasting antenna (antenna 123, Fig. 18) configured to transmit the generated broadcast signal (the antenna broadcasts the broadcast signal, paragraph [298]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the service signaling information includes USBD (User Service Bundle Description), S-TSID (Service-based Transport Session Instance Description) and DASH MPD (Dynamic Adaptive Streaming over HTTP Media Presentation Description) in a (see Kitahara, paragraph [88]) while providing as much information about the service data, such as including USBD, S-TSID and DASH MPD in the service signaling information (see Kitahara, 108, 120, 151]).
Regarding claim 3, U.S. Patent No. 10,778,580 B2 further claims wherein the second service components are Non Real Time (NRT) service components of the broadcast service (see claim 3).
Regarding claim 4, U.S. Patent No. 10,778,580 B2 further claims a digital transmitter for transmitting a broadcast signal (see claim 4), the digital transmitter comprising:
a processor (see claim 4) configured to:
generate service data of a broadcast service and service signaling information for signaling the service data, the service data including first service components delivered on a Moving Picture Experts Group (MPEG) Media Transport Protocol (MMTP) session or second service components delivered on a Real-Time Object Delivery over Unidirectional Transport (ROUTE) session (see claim 4),
generate a service list table (SLT) including bootstrap information and protocol information for a type of delivery protocol of the service signaling information (see claim 4),
wherein the SLT provides for a receiver to encounter a broadcast emission at first (wherein the SLT includes the bootstrap information enabling a receiver to receive the service signaling information and based on the service signaling information, the receiver receives the broadcast service data, thus the SLT is received first, see claims 1 and 7),  
wherein the protocol information included in the SLT relates to the MMTP or the ROUTE (see claim 4),
wherein when the protocol information relates to the MMTP, the bootstrap information includes first destination IP (Internet Protocol) address information and first destination port information (see claim 5),
generate a broadcast signal including the service signaling information, the SLT, and the first or second service components (see claim 4); and
a broadcasting antenna configured to transmit the generated broadcast signal (see claim 4).
However, U.S. Patent No. 10,778,580 B2 does not explicitly claim wherein when the protocol information relates to the ROUTE, the bootstrap information includes “second destination IP address information, second destination port information and source IP address information”.
Lo teaches when a protocol information relates to the ROUTE (when using an ROUTE as a delivery method, paragraphs [82, 87, 97], provisional 62/101,236, hereafter refers as provisional, paragraphs [71, 74]), the bootstrap information includes second destination IP address information, second destination port information and source IP address information (the description information, i.e. LSID, is sent to a client, see paragraphs [78, 80, 83], provisional, paragraphs [67-69, 75], that comprising a destination IP address information, a destination port information and a source IP address information, see paragraphs [90-91], table 1, provisional, paragraphs [78-79] and table 6A-6C).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of when a protocol information relates to the ROUTE, the bootstrap information includes second destination IP address information, second destination port information and source IP address information as taught by Lo, with the claims of bootstrap information as claimed by U.S. Patent No. 10,778,580 B2, for a purpose of enabling the service data to be delivered over the IP network when the route session is used for delivering (see Lo, paragraphs [24, 89], provisional, paragraphs [59, 78-80]).
However, the U.S. Patent No. 10,778,580 B2 in view of Lo does not explicitly claim wherein the service signaling information includes “USBD (User Service Bundle Description), S-TSID (Service-based Transport Session Instance Description) and DASH MPD (Dynamic Adaptive Streaming over HTTP Media Presentation Description)” in a ROUTE delivery.
Kitahara teaches a method and a digital transmitter for transmitting a broadcast signal, the apparatus (a method for transmitting broadcast signal/wave and a transmission device for perform a method, paragraph [197]) comprising:
a processor (CPU configured to perform the functions of the transmission device, paragraphs [561-562, 565]) configured to:
generate service data of a broadcast service (generates service data of a broadcast service, paragraphs [86, 88]) and service signaling information for signaling the service data (generates service signaling information, i.e. SCS signaling, paragraphs [87, 88]), the service data including second service components delivered on a Real-Time Object Delivery over unidirectional Transport (ROUTE) session (wherein the service data comprising components, wherein the components and the signaling information are both delivered on a real-time object delivery over unidirectional transport (ROUTE) session, paragraphs [88, 143]),
generate a service information including a bootstrap information (generating a service configuration description (SCD), paragraphs [107, 109], including bootstrap information that specifying information for acquiring the service signaling information, i.e. SCS, paragraphs [110, 113, 144] and Fig. 3-6), 
wherein the service information provides for a receiver to encounter a broadcast emission at first (the SCD is provided to a receiver at first, Fig. 5, step 11, and enabling the receiver to receive the broadcast data, paragraphs [127-128, 135] and Fig. 5, 26),
wherein a protocol information included in the service information relates to the ROUTE session (wherein the ROUTE session is also used for transmitting the service signaling information, paragraphs [88, 108, 113, 180]),
wherein the service signaling information includes USBD (User Service Bundle Description) (the service signaling information/SCS signaling, including an USBD, paragraphs [108, 120]), S-TSID (Service-based Transport Session Instance Description) (and transport session instance description, LSID, for servicing, paragraphs [108, 110, 113, 131]) and DASH MPD (Dynamic Adaptive Streaming over HTTP Media Presentation Description) (and the MPD in DASH transmission, paragraphs [108, 120, 151]) in a ROUTE delivery (in a ROUTE delivery, paragraphs [108, 120, 151]),
(when the ROUTE session is also used for transmitting the service signaling information, the bootstrap information includes a destination IP address, destination port, and a source IP address, paragraphs [110, 113, 440, 449]),
generate a broadcast signal including the service signaling information, the service information, the second service component (generates a broadcast signal including the service signaling information, the bootstrap information and the second service component, paragraphs [88, 123, 143, 298] and Fig. 6); and
a broadcasting antenna (antenna 123, Fig. 18) configured to transmit the generated broadcast signal (the antenna broadcasts the broadcast signal, paragraph [298]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the service signaling information includes USBD (User Service Bundle Description), S-TSID (Service-based Transport Session Instance Description) and DASH MPD (Dynamic Adaptive Streaming over HTTP Media Presentation Description) in a ROUTE delivery as taught by Kitahara, with the claims of U.S. Patent No. 10,778,580 B2 in view of Lo, for a purpose of providing the live broadcasting services by using the ROUTE session (see Kitahara, paragraph [88]) while providing as much information about the service data, such as including USBD, S-TSID and DASH MPD in the service signaling information (see Kitahara, 108, 120, 151]).
claim 6, U.S. Patent No. 10,778,580 B2 further claims wherein the second service components are Non Real Time (NRT) service components of the broadcast service (see claim 6).
Regarding claim 7, U.S. Patent No. 10,778,580 B2 claims a method for receiving a broadcast signal in a digital receiver (see claims 1 and 7), the method comprising: 
receiving the broadcast signal (see claim 7),
wherein the broadcast signal carries service data of a broadcast service, service signaling information for signaling the service data, and a service list table (SLT) (see claim 7),
wherein the SLT provides for the digital receiver to encounter the broadcast service at first (wherein the SLT includes the bootstrap information enabling the receiver to receive the service signaling information and based on the service signaling information, the receiver receives the broadcast service data, thus the SLT is received first, see claim 7),  
wherein the service data includes first service components delivered on a Moving Picture Experts Group (MPEG) Media Transport Protocol (MMTP) session or second service components delivered on a Real-Time Object Delivery over Unidirectional Transport (ROUTE) session (see claim 7);
parsing the SLT including bootstrap information and protocol information for a type of delivery protocol of the service signaling information (see claim 7),
wherein the protocol information included in the SLT relates to the MMTP or the ROUTE (see claim 7),
(see claims 1, 2, 7); and
processing the MMTP session or the ROUTE session based on the bootstrap information and the protocol information included in the SLT (See claim 7).
However, U.S. Patent No. 10,778,580 B2 does not explicitly claim wherein when the protocol information relates to the ROUTE, the bootstrap information “includes second destination IP address information, second destination port information and source IP address information”.
Lo teaches when a protocol information relates to the ROUTE (when using an ROUTE as a delivery method, paragraphs [82, 87, 97], provisional 62/101,236, hereafter refers as provisional, paragraphs [71, 74]), the bootstrap information includes second destination IP address information, second destination port information and source IP address information (the description information, i.e. LSID, is sent to a client, see paragraphs [78, 80, 83], provisional, paragraphs [67-69, 75], that comprising a destination IP address information, a destination port information and a source IP address information, see paragraphs [90-91], table 1, provisional, paragraphs [78-79] and table 6A-6C).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of when a protocol information relates to the ROUTE, the bootstrap information includes second destination IP address information, second destination port information and source IP address information as taught by Lo, with the claims of bootstrap information (see Lo, paragraphs [24, 89], provisional, paragraphs [59, 78-80]).
However, the U.S. Patent No. 10,778,580 B2 in view of Lo does not explicitly claim wherein the service signaling information includes “USBD (User Service Bundle Description), S-TSID (Service-based Transport Session Instance Description) and DASH MPD (Dynamic Adaptive Streaming over HTTP Media Presentation Description)” in a ROUTE delivery.
Kitahara teaches a method and a digital receiver for receiving a broadcast signal in a digital receiver (a method for receiving broadcast wave/signal and a reception device 20 for perform the method, paragraphs [304, 305] and Fig. 19), the apparatus comprising: 
a tuner (tuner 212, Fig. 19) configured to receive the broadcast signal (configured to receive the broadcast wave/signal, paragraphs [305]),
wherein the broadcast signal carries service data of a broadcast service, service signaling information for signaling the service data, and a service information (the broadcast wave/signal is including a second service component, service signaling information, i.e. SCS signaling, and service configuration description (SCD) including a bootstrap information, paragraphs [88, 123, 143, 298] and Fig. 6), 
wherein the service information provides for the digital receiver to encounter the broadcast signal at first (the SCD is provided to a receiver at first, Fig. 5, step 11, and enabling the receiver to receive the broadcast data, paragraphs [127-128, 135] and Fig. 5, 26),
(wherein the service data comprising components, wherein the components and the signaling information are both delivered on a real-time object delivery over unidirectional transport (ROUTE) session, paragraphs [88, 143]); and 
a processor (control unit, paragraphs [384], wherein the control unit is a processor, paragraph [561-564]) configured to parse the service information including bootstrap information (the control unit is configured to parse the SCD including the bootstrap information to acquire information necessary for receiving the service signal information, paragraphs [177, 200, 322]),  
wherein a protocol information included in the SLT relates to the ROUTE session (wherein the ROUTE session is also used for transmitting the service signaling information, paragraphs [88, 108, 113, 180]),
wherein the service signaling information includes USBD (User Service Bundle Description) (the service signaling information/SCS signaling, including an USBD, paragraphs [108, 120]), S-TSID (Service-based Transport Session Instance Description) (and transport session instance description, LSID, for servicing, paragraphs [108, 110, 113, 131]) and DASH MPD (Dynamic Adaptive Streaming over HTTP Media Presentation Description) (and the MPD in DASH transmission, paragraphs [108, 120, 151]) in a ROUTE delivery (in a ROUTE delivery, paragraphs [108, 120, 151]),
wherein when the protocol information related to the ROUTE, the bootstrap information includes second destination address, second destination port information (when the ROUTE session is also used for transmitting the service signaling information, the bootstrap information includes a destination IP address, destination port, and a source IP address, paragraphs [110, 113, 440, 449]),
wherein the processor is further configured to process the ROUTE session based on the bootstrap information (the control unit is configured to use the bootstrap information to process the route session to receive service component and to view service, paragraphs [384-397] and Fig. 26).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the service signaling information includes USBD (User Service Bundle Description), S-TSID (Service-based Transport Session Instance Description) and DASH MPD (Dynamic Adaptive Streaming over HTTP Media Presentation Description) in a ROUTE delivery as taught by Kitahara, with the claims of U.S. Patent No. 10,778,580 B2 in view of Lo, for a purpose of providing the live broadcasting services by using the ROUTE session (see paragraph [88]) while providing as much information about the service data, such as including USBD, S-TSID and DASH MPD in the service signaling information (see Kitahara, 108, 120, 151]).
Regarding claim 9, U.S. Patent No. 10,778,580 B2 further claims wherein the second service components are Non Real Time (NRT) service components of the broadcast service (see claim 8).
Regarding claim 10, U.S. Patent No. 10,778,580 B2 claims a digital receiver for receiving a broadcast signal (see claim 9), the digital receiver comprising: 
(see claim 9),
wherein the broadcast signal carries service data of a broadcast service, service signaling information for signaling the service data, and a service list table (SLT) (see claim 9),
wherein the SLT provides for the digital receiver to encounter the broadcast service at first (wherein the SLT includes the bootstrap information enabling the receiver to receive the service signaling information and based on the service signaling information, the receiver receives the broadcast service data, thus the SLT is received first, see claim 9),  
wherein the service data includes first service components delivered on a Moving Picture Experts Group (MPEG) Media Transport Protocol (MMTP) session or second service components delivered on a Real-Time Object Delivery over Unidirectional Transport (ROUTE) session (see claim 9); and
a processor configured to parse the SLT including bootstrap information and protocol information for a type of delivery protocol of the service signaling information (see claim 9),
wherein the protocol information included in the SLT relates to the MMTP or the ROUTE (see claim 9),
wherein when the protocol information relates to the MMTP, the bootstrap information includes first destination IP (Internet Protocol) address information and first destination port information (see claims 1, 2 and 9), and
(see claim 9).
However, U.S. Patent No. 10,778,580 B2 does not explicitly claim wherein when the protocol information relates to the ROUTE, the bootstrap information “includes second destination IP address information, second destination port information and source IP address information”.
Lo teaches when a protocol information relates to the ROUTE (when using an ROUTE as a delivery method, paragraphs [82, 87, 97], provisional 62/101,236, hereafter refers as provisional, paragraphs [71, 74]), the bootstrap information includes second destination IP address information, second destination port information and source IP address information (the description information, i.e. LSID, is sent to a client, see paragraphs [78, 80, 83], provisional, paragraphs [67-69, 75], that comprising a destination IP address information, a destination port information and a source IP address information, see paragraphs [90-91], table 1, provisional, paragraphs [78-79] and table 6A-6C).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of when a protocol information relates to the ROUTE, the bootstrap information includes second destination IP address information, second destination port information and source IP address information as taught by Lo, with the claims of bootstrap information as claimed by U.S. Patent No. 10,778,580 B2, for a purpose of enabling the service (see Lo, paragraphs [24, 89], provisional, paragraphs [59, 78-80]).
However, the U.S. Patent No. 10,778,580 B2 in view of Lo does not explicitly claim wherein the service signaling information includes “USBD (User Service Bundle Description), S-TSID (Service-based Transport Session Instance Description) and DASH MPD (Dynamic Adaptive Streaming over HTTP Media Presentation Description)” in a ROUTE delivery.
Kitahara teaches a method and a digital receiver for receiving a broadcast signal in a digital receiver (a method for receiving broadcast wave/signal and a reception device 20 for perform the method, paragraphs [304, 305] and Fig. 19), the apparatus comprising: 
a tuner (tuner 212, Fig. 19) configured to receive the broadcast signal (configured to receive the broadcast wave/signal, paragraphs [305]),
wherein the broadcast signal carries service data of a broadcast service, service signaling information for signaling the service data, and a service information (the broadcast wave/signal is including a second service component, service signaling information, i.e. SCS signaling, and service configuration description (SCD) including a bootstrap information, paragraphs [88, 123, 143, 298] and Fig. 6), 
wherein the service information provides for the digital receiver to encounter the broadcast signal at first (the SCD is provided to a receiver at first, Fig. 5, step 11, and enabling the receiver to receive the broadcast data, paragraphs [127-128, 135] and Fig. 5, 26),
(wherein the service data comprising components, wherein the components and the signaling information are both delivered on a real-time object delivery over unidirectional transport (ROUTE) session, paragraphs [88, 143]); and 
a processor (control unit, paragraphs [384], wherein the control unit is a processor, paragraph [561-564]) configured to parse the service information including bootstrap information (the control unit is configured to parse the SCD including the bootstrap information to acquire information necessary for receiving the service signal information, paragraphs [177, 200, 322]),  
wherein a protocol information included in the SLT relates to the ROUTE session (wherein the ROUTE session is also used for transmitting the service signaling information, paragraphs [88, 108, 113, 180]),
wherein the service signaling information includes USBD (User Service Bundle Description) (the service signaling information/SCS signaling, including an USBD, paragraphs [108, 120]), S-TSID (Service-based Transport Session Instance Description) (and transport session instance description, LSID, for servicing, paragraphs [108, 110, 113, 131]) and DASH MPD (Dynamic Adaptive Streaming over HTTP Media Presentation Description) (and the MPD in DASH transmission, paragraphs [108, 120, 151]) in a ROUTE delivery (in a ROUTE delivery, paragraphs [108, 120, 151]),
wherein when the protocol information related to the ROUTE, the bootstrap information includes second destination address, second destination port information (when the ROUTE session is also used for transmitting the service signaling information, the bootstrap information includes a destination IP address, destination port, and a source IP address, paragraphs [110, 113, 440, 449]),
wherein the processor is further configured to process the ROUTE session based on the bootstrap information (the control unit is configured to use the bootstrap information to process the route session to receive service component and to view service, paragraphs [384-397] and Fig. 26).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the service signaling information includes USBD (User Service Bundle Description), S-TSID (Service-based Transport Session Instance Description) and DASH MPD (Dynamic Adaptive Streaming over HTTP Media Presentation Description) in a ROUTE delivery as taught by Kitahara, with the claims of U.S. Patent No. 10,778,580 B2 in view of Lo, for a purpose of providing the live broadcasting services by using the ROUTE session (see paragraph [88]) while providing as much information about the service data, such as including USBD, S-TSID and DASH MPD in the service signaling information (see Kitahara, 108, 120, 151]).
Regarding claim 12, U.S. Patent No. 10,778,580 B2 further claims wherein the second service components are Non Real Time (NRT) service components of the broadcast service (see claim 10).

Claims 2, 5, 8 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,778,580 B2 in view of US 2016/0205158 A1 to Lo et al. (hereafter refers as Lo) and US 2016/0248828 A1 to Kitahara et al. (hereafter refers as Kitahara) as applied to claims above, and further in view of US 2010/0017839 A1 to Song et al. (hereafter refers as Song).
Regarding claims 2, 5, 8 and 11, U.S. Patent No. 10,778,580 B2 in view of Lo and Kitahara claims wherein when the protocol information relates to the MMTP (see claim 1), the bootstrap information includes address information (See claim 2), but however, does not explicitly claim that the bootstrap information “does not include the source IP address information”.
Song teaches the bootstrap information does not include the source IP address information (when the service data delivered on a mpeg session, paragraphs [58, 272-274], the bootstrap information does not include the source IP address information, i.e. source IP address flag is set to “0”, paragraphs [226-229]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the bootstrap information does not include the source IP address information as taught by Song, with the claims of when the protocol information relates to the MMTP, the bootstrap information includes address information as claimed by U.S. Patent No. 10,778,580 B2 in view of Lo and Kitahara, for a purpose of reducing the number of information being transmitted, by not including the source IP address information, when not needed (see Song, paragraphs [226-229]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        January 22, 2021